UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

KORMAHYAH KARMUE

VS. : C.A. No. 1:17-cv-107-LM-AKJ

DAVID REMINGTON, Chief Deputy
Of United States Marshals Service, et al

REPLY MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT, EDWARD
BLANCHETTE, M.D.’S MOTION FOR PARTIAL SUMMARY JUDGMENT

Defendant, Edward Blanchette, M.D. hereby submits his Reply Memorandum of Law in
Support of his Motion for Partial Summary Judgment. Plaintiff's Objection to Defendant’s Motion
fails to identify a genuine issue of material fact related to the Plaintiff's failure to exhaust his
administrative remedies. Instead, Plaintiff's Objection is merely a paraphrasing of the allegations
in his Complaint. As the Supreme Court has stated, the nonmoving party "may not rest upon mere
allegation or denial of his pleading." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986).
As Defendant has set forth in his Motion, and his statement of undisputed facts, properly supported
by the attachments thereto, the Plaintiff failed to exhaust all available administrative remedies in
connection with his claimed grievances against Dr. Blanchette. Having failed to do so, the Plaintiff
failed to satisfy a “non-waivable jurisdictional requirement” Acosta v. United States Marshals
Svce., 445 F.3d 509, 513 (1 Cir. 2006); Santiago-Ramirez v. Sec'y of Dep't of Def., 984 F.2d 16,
18, 19-20 (1st Cir. 1993). Consequently, the Plaintiff's Constitutional claims against Dr.
Blanchette cannot survive.

WHEREFORE, Defendant’s Motion should be granted.
Edward Blanchette, M.D.
By his attorneys,

TAK

Michael G. Sarli, Esq. #2719

Per C. Vaage, Esq. #7273
Gidley, Sarli & Marusak, LLP
One Turks Head Place, Suite 900
Providence, RI 02903

(401) 274-6644

Fax: (401) 331-9304
mgs@gsm-law.com

cv@gsm-law.com
CERTIFICATE OF SERVICE

4t"

I hereby certify that on 17° JU : . 2020 a copy of the foregoing was filed
through the Court’s CM/ECF system and is available for viewing by registered users. A copy of
the foregoing was also mailed to:

Kormahyah Karmue
477 Alafaya Woods Blvd.
Oviedo, FL 32765

/s/_Per C. Vaage
